                              IN THE UNITED STATES DISTRICT COURT
                              FOR THE MIDDLE DISTRICT OF GEORGIA
                                        ALBANY DIVISION

SHIRLEY GAINES, et al.                        :
                                              :
         Plaintiff                            :
v.                                            :              CASE NO.: 1:63-CV-764 (WLS)
                                              :
DOUGHERTY COUNTY BOARD                        :
OF EDUCATION, et al.                          :
                                              :
         Defendant                            :


                           MOTION FOR CONTINUANCE OF HEARING

         COMES NOW the Caucasian Class of Students and Parents (“Caucasian Class

Representative”) in the above-styled matter, and hereby requests a continuance of the hearing

scheduled for Tuesday, March 10, 2020 at 2:00 pm. [Doc. 49]. The reason for the request is that

the Caucasian Class Representative is unavailable on that date due to work schedule out of town

and requests another hearing date so that the Caucasian Class Representative may be present.

         Respectfully Submitted, this 24th day of February, 2020.

                                              GARDNER WILLIS PLAIRE & WILSON, LLP

                                              BY: /s/ Smith N. Wilson
                                                      SMITH N. WILSON
                                                      State Bar No. 265251
PREPARED BY:
 /s/ Smith N. Wilson
State Bar No. 265251
Gardner Willis Plaire & Wilson, LLP
Post Office Drawer 71788
Albany, Georgia 31708-1788
(229) 883-2441
smith.wilson@gwspplaw.com

42-045-2020-02-7107-2
                                 CERTIFICATE OF SERVICE


STATE OF GEORGIA,
COUNTY OF DOUGHERTY.

         THIS WILL CERTIFY that I have this date served the foregoing MOTION FOR

CONTINUANCE OF HEARING on all counsel of record by filing same using the Court’s

CM/ECF system as required by local rules.

         This 24th day of February, 2020.

                                            GARDNER WILLIS PLAIRE & WILSON, LLP


                                            BY: /s/ Smith N. Wilson
                                                    SMITH N. WILSON
                                                    Georgia Bar No. 265251




42-045-2020-02-7107-2
